              Case 8:19-bk-01678-RCT        Doc 19     Filed 05/06/19      Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In re:                                                Case No.: 8:19-bk-01678-RCT
                                                      Chapter 7
LAQUIETA L. HARRIS,

      Debtor.
____________________________________/

                  CAMDEN DEVELOPMENT, INC.’S MOTION TO
            DISMISS BANKRUPTCY CASE WITH PREJUDICE AND A BAR
         AGAINST RE-FILING PURSUANT TO 11 U.S.C. §§ 707(a), 105(a), AND 349

         Camden Development, Inc. d/b/a Camden Royal Palms (the “Movant”), by and through

the undersigned counsel, hereby requests entry of an dismissing the Debtor’s bankruptcy case for

cause and enjoining her from refiling for a period of at least two years under 11 U.S.C. §§707(a),

105(a), and 349; and in support, states as follows:

                                         BACKGROUND

         1.     Debtor’s case should be dismissed for cause and she should be enjoined from

refiling bankruptcy for a period of at least two years because she has consistently and repeatedly

engaged in a scheme to delay and defraud Movant and other landlords by signing leases for

residential properties, defaulting immediately, or shortly thereafter, and then filing multiple

bankruptcy cases to avoid eviction, under different names and social security numbers. In each of

of her repeat bankruptcy cases described below, an eviction case was filed prior to the filing of the

bankruptcy case, relief from stay was obtained by Movant (or other landlord), or the case was

dismissed involuntarily, eviction was resumed, and, at or near the final process of eviction, the

Debtor filed a new bankruptcy case to once again employ the automatic stay and delay eviction.

         2.     The Residential Lease with Movant. On or near November 2, 2018, the Debtor

entered into a residential “Lease Contract” with Movant to rent the real property located at 1017
            Case 8:19-bk-01678-RCT          Doc 19     Filed 05/06/19      Page 2 of 6



Milano Circle, #201, Brandon, Florida 33511 (the “Leased Property”) under the name Laquieta

Harris. Pursuant to the terms of the Lease Contract, Debtor is required to pay monthly base rent in

the amount of $1,358.00 to the Movant on the first of each month (the “Rent”), plus monthly utility

charges including trash, recycling, and technology services (the “Utilities”). Debtor has defaulted

under the terms of the Lease Contract by failing to pay any of the Rents, Utilities, late fees, or

other applicable fees due as of December 1, 2018, and all subsequent payments due thereafter.

Rent and fees continue to accrue.

       3.      Debtor’s First Bankruptcy Case. Upon information and belief, on June 28, 2017, it

is believed that the Debtor is the same individual that filed her first chapter 7 bankruptcy case

(Case No.: 8:17-bk-05654) under the name “Gwendolyn L. Alowolodu” and social security

number ending 5718. The case was terminated without entry of discharge on February 14, 2018,

because Debtor failed to file a Certificate of Instructional Course for Personal Financial

Management.

       4.      Debtor’s Second Bankruptcy Case. Upon information and belief, on July 17, 2017,

it is believed that the Debtor is the same individual that filed a second bankruptcy case (Case No.:

8:17-bk-06195-RCT) (while her first case was still pending) under the name “Gwendolyn

Alowoldu” and social security number ending 5718. The case was terminated and closed as “filed

in error” without entry of discharge on August 31, 2017, because the Debtor’s prior bankruptcy

counsel apparently filed this case in error, in duplicate of Case No.: 8:17-bk-05654.

       5.      Debtor’s Third Bankruptcy Case. Upon information and belief, on October 18,

2017, it is believed that the Debtor is the same individual that filed her third chapter 7 bankruptcy

case (Case No.: 8:17-bk-08795-RCT) under the name “Gwendoly L. Alowolodu” and social

security number ending 5718, while her first bankruptcy case remained pending (Case No.: 8:17-


                                                 2
             Case 8:19-bk-01678-RCT         Doc 19    Filed 05/06/19     Page 3 of 6



bk-05654). The case was terminated without entry of discharge on January 16, 2018, because

Debtor failed to file a Certificate of Instructional Course for Personal Financial Management.

       6.      Debtor’s Fourth Bankruptcy Case. On February 14, 2018, the Debtor filed her

fourth chapter 7 case (Case No.: 8:18-bk-01083-RCT) under the name “Laquita Harris” and social

security number ending 7120. By order entered March 6, 2018, the case was dismissed for failure

to file schedules and other required information.

       7.      Debtor’s Fifth Bankruptcy Case. Upon information and belief, on March 27, 2018,

it is believed that the Debtor filed her fifth chapter 7 bankruptcy case (Case No.: 8:17-bk-08795-

RCT) under the name “Gwendolyn L. Harris” and social security number ending 8718. This case

was dismissed for failure to file information on April 25, 2018.

       8.      Debtor’s Sixth Bankruptcy Case. Upon information and belief, on May 9, 2018, it

is believed that the Debtor is the same individual that filed her sixth chapter 7 case (Case No.:

8:18-bk-03809-RCT) under the name “Gwendolyn Alowolodu” and social security number ending

5718. By order entered August 24, 2018, the Court dismissed the Debtor’s sixth bankruptcy case

and included an injunction enjoining the Debtor from refiling bankruptcy through and including

February 18, 2019.

       9.      Debtor’s Seventh Bankruptcy Case. On January 28, 2019, Debtor filed her seventh

chapter 7 case (Case No.: 8:19-bk-00682) under the name “Laquita Harris” and social security

number ending 7120. On February 15, 2019, the Court entered an order dismissing the Debtor’s

seventh bankruptcy case for failure to file required her schedules and other required information.

       10.     Debtor’s Eighth Bankruptcy Case (the Instant Case). On February 28, 2019, Debtor

filed the instant chapter 7 case (Case No.: 8:19-bk-01678) under the name “Laquieta L. Harris”

and social security number 7120, which is believed to be her eighth bankruptcy case. The basis for


                                                3
             Case 8:19-bk-01678-RCT         Doc 19     Filed 05/06/19      Page 4 of 6



the belief that the Debtor is the same individual in all eight cases is based on Movant’s comparison

of photos from social media accounts believed to belong to the Debtor to the Movant’s knowledge

of the likeness of the person currently residing in the Leased Property. It is also possible that the

Debtor is not the same person, but, may instead be the sibling or close relative of the person who

is subject to the bankruptcy court order enjoining her from refiling bankruptcy until after February

18, 2019, outlined in paragraph 8, above. Either way, if this is one individual with eight cases or

two related individuals with eight cases between them, Movant believes that there are sufficient

grounds to dismiss the Debtor’s bankruptcy case and enjoin her from refiling for a period of at

least two years under Sections 707(a), 105(a) and 349 of the Bankruptcy Code.

       11.     Relief Requested. Debtor has engaged in a scheme to delay and defraud Movant

and other creditors by repeatedly entering into residential lease agreement(s) with unsuspecting

parties, without the intention to satisfy her obligations thereunder, and, instead she has repeatedly

filed bankruptcy, at or near the point of the final stages of the eviction process, to gain the

protection of the automatic stay in an effort to live rent free for as long as possible. Debtor’s

behavior and repeat filings evidence a pattern of bad faith and abuse which warrants the dismissal

of her bankruptcy case, and, further, the egregiousness of her behavior warrants that she be

enjoined from refiling for a period of at least two years. Even if the Debtor can prove that she is

not the same person who filed the Alowolodu cases, she has, at the very least, a close relationship

with said person, and, apparently, has learned to engage in the same abusive pattern and scheme

to game the system in order to hinder, delay, and defraud creditors.

       12.     The relief requested is appropriate under 11 U.S.C. §707(a) Movant submits that

none of the Debtor’s prior bankruptcy cases were filed in good faith (with the exception of the

second case, which seemed to be attorney error). It is clear that Debtor is trying to game the system


                                                 4
             Case 8:19-bk-01678-RCT         Doc 19    Filed 05/06/19     Page 5 of 6



in order to stay in the Leased Property without paying rent under the protection of the automatic

stay for as long as possible, to the detriment of Movant. Further, because the Debtor has filed

multiple cases, most of which were dismissed involuntarily, and, one of which was dismissed with

prejudice and a bar against refiling, cause exists to dismiss the instant case for cause, as having

been filed in bad faith. In re Gros, 173 B.R. 774, 777 (Bankr. MDFL 1994).

       13.     Dismissal Should be With Prejudice. Debtor’s blatant disregard for the integrity of

the bankruptcy process and her clear intent to delay and defraud creditors warrants not only that

her bankruptcy case should be dismissed, but, that she should be barred from refiling for a period

of at least two years to stop her from engaging in this abusive pattern that is so harmful (and

expensive) to movant and other potential unsuspecting creditors. See In re Cusano, 431 B.R. 726,

737 (B.A.P. 6th Cir. 2010). At least one Court has found that repeat filings by a debtor warrants

enjoining the debtor from refiling for a period longer than 180 days. In re Morris, No. 3:10-BK-

04143, 2010 WL 3943927, at *9 (Bankr. M.D. Tenn. Oct. 6, 2010). See, e.g, In re Casse, 198 F.

3d at 339; In re Cusano, 431 B.R. at 737.




                                                5
              Case 8:19-bk-01678-RCT          Doc 19     Filed 05/06/19      Page 6 of 6



       WHEREFORE, for all the foregoing reasons, Movant requests that the Court enter an Order

in favor of Movant dismissing the Debtor’s bankruptcy case, with prejudice, and a bar against the

Debtor refiling for a period of at least two years; and, for such other and further relief as this Court

deems just.

                                       Respectfully Submitted,

                                       MELISSA A. YOUNGMAN, P.A.


                                       /s/ Melissa A. Youngman
                                       Melissa A. Youngman, Esq.
                                       Florida Bar No.: 0690473
                                       721 Maitland Avenue
                                       Altamonte Springs, FL 32701
                                       Telephone: 407.374.1372
                                       Email: melissayoungman@melissayoungman.com

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on May 6, 2019, a true and correct copy of the foregoing

Motion was: electronically filed with the Clerk of the Court using the CM/ECF system with copies

furnished to Stephen L. Meininger, Trustee, 707 N. Franklin St., Ste. 850, Tampa, FL 33602; and

(ii) served by U.S. Mail to Laquieta Harris, 1017 Milano Circle, #201, Brandon, Florida 33511.



                                                               /s/ Melissa A. Youngman
                                                               Melissa A. Youngman
                                                               Florida Bar No.: 0690473




                                                   6
